CLD-142                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4235
                                       ___________

                            In re: STEVEN A. JOHNSON,
                                                  Petitioner
                       ____________________________________

               On a Petition for Writ of Mandamus from the United States
                 District Court for the Middle District of Pennsylvania
                           (Related to Civ. No. 1-16-cv-00162)
                     ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 February 23, 2017
           Before: SHWARTZ, GREENBERG, and FISHER, Circuit Judges

                            (Opinion filed: February 28, 2017)
                                       __________

                                       OPINION*
                                       __________
PER CURIAM

       Steven A. Johnson seeks a writ of mandamus forcing the District Court to rule on

his federal habeas corpus petition. We will deny his request.

       On January 29, 2016, Johnson filed a 28 U.S.C. § 2241 petition in the District

Court. Early the next month, the District Court dismissed his petition. Thereafter,

___________________

*This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Johnson moved for an injunction, to amend his original habeas petition, and for

reconsideration. The District Court promptly denied the motion to amend and the

requested injunction and, on March 8, 2016, vacated its dismissal order and ordered the

Government to respond to Johnson’s habeas petition. The Government filed its response

on March 24, 2016, and Johnson filed a traverse in early April. To date, the District

Court has not ruled on Johnson’s habeas petition, and he now seeks an order requiring the

District Court to do so.

       Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to

“issue all writs necessary or appropriate in aid of [our] . . . jurisdiction[] and agreeable to

the usages and principles of law.” A writ of mandamus is an extreme remedy that is

invoked only in extraordinary situations. See Kerr v. U.S. Dist. Court, 426 U.S. 394, 402

(1976). To justify the use of this extraordinary remedy, a petitioner must demonstrate

that he has “no other adequate means to obtain [that] relief,” and that “the right to

issuance [of the writ] is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996).

       We may issue a writ of mandamus when a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction,” Madden, 102 F.3d at 79, but “[i]t is not

for us to micro-manage the district court’s docket,” Lacey v. Cessna Aircraft Co., 932
F.2d 170, 178 (3d Cir. 1991). We will not issue the writ here, where there has been no

delay that indicates the District Court has failed to exercise jurisdiction over Johnson’s

case. Johnson filed his traverse in April 2016, and the ten-month delay about which he is
                                               2
concerned is not extraordinary. See Hassine v. Zimmerman, 160 F.3d 941, 954 n.12 (3d

Cir. 1998) (noting that district court delay must be “extraordinary” to warrant mandamus

relief). We recognize that, standing alone, such a delay may start to raise some concern,

see Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded in part on other

grounds, 3d Cir. L.A.R. 24.1(c) (1997) (holding that district court delay for

approximately seven months was “of concern”). However, the District Court has already

exercised its jurisdiction to dismiss—and then to reopen and order briefing on—

Johnson’s habeas petition. The District Court has also ruled on Johnson’s other requests

for relief. Under these circumstances, we do not think that the District Court’s delay in

ruling on Johnson’s habeas petition can be said to suggest a failure to exercise

jurisdiction. See id.; Hassine v. Zimmerman, 160 F.3d 941, 954 n.12 (3d Cir. 1998)

(noting that district court delay must be “extraordinary” to warrant mandamus relief).

We are confident that the District Court will adjudicate Johnson’s request for habeas

relief in a timely fashion.

       For these reasons, we will deny Johnson’s mandamus petition, but without

prejudice to his filing another if the District Court does not rule on his § 2241 petition in

a timely fashion.




                                              3